476 F.2d 995
Irby SPROUSE, Jr., Petitioner-Appellant,v.Charles C. MOORE, Caseworker, U. S. Penitentiary, and J. D.Henderson, Warden, etc., Respondents-Appellees.
No. 72-3426 Summary Calendar.a
United States Court of Appeals,Fifth Circuit.
April 24, 1973.

Irby Sprouse, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., Anthony M. Arnold, Asst. U.S. Atty., Atlanta, Ga., for respondents-appellees.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant, an inmate of the federal penitentiary in Atlanta, Georgia, appeals from the denial by the United States District Court of his petition for mandamus to force the prison authorities to allow him the use of typewriters for legal correspondence and matters other than formal motions to the courts.  We affirm.


2
As we just recently said in Stubblefield v. Henderson, 5 Cir., 1973, 475 F. 2d 26:


3
"It is well established that an inmate has no federally protected right to the use of typewriters to prepare legal writs.  Williams v. United States Department of Justice, 5th Cir., 1970, 433 F.2d 958; Durham v. Blackwell, 5th Cir., 1969, 409 F.2d 838; see also Tarlton v. Henderson, 5th Cir. 1972, 467 F.2d 200.  It follows, therefore, that an inmate has no federally protected right to use typewriters for correspondence, whether personal or legal."


4
Affirmed.



a
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F. 2d 409, Part I